InsiiET, J.
The plaintiff claims as damages in this suit, four hundred and fifty dollars.
' He occupied as a coffee-house, the first floor of the house No. 56, in Perdido street, and, at the same time, the defendant was permitted to occupy the garret in the same building.
During this joint occupancy of the house, the effects of the plaintiff in his coffee-house, consisting principally of cigars, salt, coffee, spices, etc., were greatly damaged by water from the defendant’s hydrant in the garret, which, through his fault or negligence, was left open, and by which the plaintiff’s coffee-house room was completely flooded.
A careful examination of the evidence has satisfied us, that the damage sustained by the plaintiff, through the defendant’s negligence, was greater than the lower Court awarded to him. He has not prayed in his answer to the appeal for any amendment of the judgment, and it will not be noticed in his brief, (Hite v. Barker, 17 An. 141) and the defendant being liable to the plaintiff for the damage sustained by him, (see 2294, 2295 and 2296, C. C.,) has no cause to complain of the judgment against him.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed, at the costs of the appellant.